DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to: Amendment filed on 11/29/2021. Claims 1, 20 and 29 are independent claims. Claims 1-2, 20, 23, 27 and 29 have been amended. Claims 13-14 and 21-22 have been cancelled. Claims 1-12, 15-20, 23-27 and 29 have been examined and rejected in the current patent application.  

Specification 
Applicant(s) is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
The abstract, submitted on 11/29/2021 by the Applicant(s), recites in line 1 “There is provided” referring to the application’s specification. The abstract should not 

Claim Objections
In regard to Applicant's claim construction, Applicant(s) should note that the claim does not use any of the typical transitional phrases (i.e. "comprising", "consisting essentially of," or "consisting of"). Rather, Applicant's claims utilize the phrase "has" as a transitional phrase. Based on the presence of additional elements (e.g. an antenna structure) it is the Examiner's interpretation that Applicant's transitional phrase "has" is intended to be construed as inclusive and open-ended and as such does not exclude additional, un-recited elements. See e.g., MPEP 2111.03.
In other words the phrase "in which" is being interpreted as equivalent to comprising. It is however suggested that Applicant, in amending the Application, utilize the more common transitional phrase "comprising" as this transitional phrase has well-known meaning in the realm of United States patent practice.

Claims 1, 15 and 23 are objected to because of the following informalities:
Independent claim 1 recites “that arranged” where “that is arranged” was apparently intended. Appropriate correction is required. 
Dependent claim 15 recites “according to claim 14” where “according to claim 1” was apparently intended. It is noted that dependent claim 14 has been cancelled. Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 101
The amendment to independent claim 29, submitted on 11/29/2021 by the Applicant(s), has been approved by the Office, and the rejection to independent claim 29 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Claim(s) 1, 3, 11-12, 19-20, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alalusi (US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (US 2014/0125516 A1, hereinafter Ghasr).  

Regarding independent claim(s) 1, Alalusi discloses multi-field zone proximity sensor (10) (reads on Fig. 1-2 & 19-21, a sensing apparatus 102) for measuring a distance (1) of an object (22) from the multi-field zone proximity sensor (10) (reads on Para 0049 and Fig. 1-2, a sensing system 100. The system 100 can be used to determine distances between a sensing apparatus 102 and one or more objects 104), wherein the multi-field zone proximity sensor (10) comprises a housing (12) that comprises an antenna structure (14) that is arranged in or near a side (19) of the housing (12) (reads on Para 0054 & 0056-0062 and Fig. 1, The form factor of the sensing assembly 102 may have a wide variety of different shapes, depending on the application or use of the system 100. The sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing. The front end 200 may include the circuitry and/or other hardware that transmits the transmitted signals 106 and receives the reflected echoes 108), wherein the antenna structure (14) is set up for emitting an electromagnetic transmission free space wave (20) and for receiving an electromagnetic reflection wave (24) reflected on the object (22) (reads on Para 0049 and Fig. 1-2, the sensing apparatus 102 includes a radar system that transmits electromagnetic pulse sequences as transmitted signals 106 toward the target object 104 that are at least partially reflected as echoes 108), wherein the multi-field zone proximity sensor (10) comprises sensor electronics (16) which are set up to determine the distance (1) of the (reads on Para 0053 & 0198-0215 and Fig. 1-2, the control unit 112 may calculate the separation distance 110 based on the times of flight of the transmitted signals 106 and echoes 108 as measured by the sensing apparatus 102 and communicated to the control unit 112. At 2734, the time of flight (that includes the time lag calculated at 2732) is used to calculate the separation distance from the target object, as described above). 
Although, Alalusi discloses a sensing mechanism for measuring a separation distance to a target object that includes transmitting an electromagnetic first transmitted signal from a transmitting antenna toward a target object that is a separated from the transmitting antenna by a separation distance, receiving a first echo of the first transmitted signal that is reflected off the target object, converting the first echo into a first digitized echo signal, and comparing a first receive pattern representative of a second sequence of digital bits to the first digitized echo signal to determine a time of flight of the first transmitted signal and the echo, (see Abstract and Fig. 1). 
However, Alalusi does not appear to specifically disclose wherein the sensor electronics (16) are set up to measure a complex voltage (U,), which is indicative of the receiving reflection wave (24) and to determine a measured reflection factor (’) based on the measured complex voltage (U,), wherein the measured reflection factor (I'’) is additionally determined based on a reflection factor (I},) which is indicative of a transition from the antenna structure (14) into a free space (23). 
In the same field of endeavor, Ghasr discloses wherein the sensor electronics (16) are set up to measure a complex voltage (U,), which is indicative of the receiving (reads on Para 0028 & 0039 and Fig. 5, the detector 39 determines the reflection coefficient of the object based on a plurality of measured voltages of the reflected signal from the object. The detector measures a voltage proportional to the phase difference between the reflected signal and the reference signal), and wherein the measured reflection factor (I'’) is additionally determined based on a reflection factor (I},) which is indicative of a transition from the antenna structure (14) into a free space (23) (reads on Para 0026-0028 & 0037 and Equation 1, Gamma is the reflection coefficient at the aperture 16 of the waveguide 27, the detector measures a voltage proportional to the phase difference between the reflected signal and the reference signal. The detector 39 determines the reflection coefficient of the object based on a plurality of measured voltages; A person of ordinary skill in the art would recognize that Ghasr discloses equation (1) in which a voltage is calculated based on the reflection coefficient at the antenna aperture of the waveguide in which the waveguide is utilized to transmit a signal to the antenna aperture within the waveguide in order to propagate the signal into the atmosphere and utilizes the calculated voltage to determine a reflection factor, therefore the determined reflection coefficient is based on a voltage that depends on the reflection coefficient at the antenna aperture of the waveguide, as disclosed by Ghasr in Equation 1). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing mechanism of Alalusi in order to have incorporated the radio frequency imaging mechanism, as disclosed by Ghasr, into the radio frequency sensing mechanism of  determining a reflection coefficient based on a plurality of measured voltages, as disclosed by Ghasr, (see Para 0028). 

Regarding dependent claim(s) 3, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Alalusi further discloses wherein at least the side (19) is formed of a material which is transparent for electromagnetic waves (reads on Para 0054 and Fig. 1, the sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing). 

Regarding dependent claim(s) 11, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Alalusi further discloses wherein at least the side (19) of the housing is formed of dielectric material and the antenna structure (14) is arranged directly in the side (19) or on the side (19) (reads on Para 0158 & 0160 and Fig. 1 & 17, the antenna 1500 ("Planar Antenna" in FIG. 17) includes a cover layer 1700 ("Superstrate" in FIG. 17) of an electrically insulating material (such as a dielectric or other non-conducting material)). 

Regarding dependent claim(s) 12, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Alalusi further discloses wherein the antenna structure (14) is formed to be adapted to a shape of the side (19) or to the closure cap (42) in a planar or in a conforming manner (reads on Para 0049 and Fig. 1, the sensing apparatus 102 includes a radar system that transmits electromagnetic pulse sequences as transmitted signals 106 toward the target object 104 that are at least partially reflected as echoes 108). 

Regarding dependent claim(s) 19, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Alalusi further discloses wherein the multi-field zone proximity sensor (10) is calibrated for various types of multi-field zone proximity sensors (10) in such a manner that the measured reflection factor ([;g) is the same, independent of the multi-field zone proximity sensor type (reads on Para 0050 & 0054-0055 and Fig. 18-21 & 23, the form factor of the sensing assembly 102 may have a wide variety of different shapes, depending on the application or use of the system 100). 

Regarding claims 20, 27 and 29, claims 20, 27 and 29 are method claims and a non-transitory machine-readable storage medium claim respectively that correspond to the sensor of claims 1 and 19. Therefore, claims 20, 27 and 29 are rejected for at least the same reasons as sensor of claims 1 and 19. 

Claim(s) 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alalusi (US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (US 2014/0125516 A1, hereinafter Ghasr) and further in view of Schleef et al. (US 10, 305,198 B2, hereinafter Schleef). 

Regarding dependent claim(s) 2, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Although, Alalusi discloses a sensing apparatus 102 that the sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing, (see Para 0054 and Fig. 1). 
However, the combination of Alalusi and Ghasr does not appears to specifically disclose wherein the side (19) comprises an opening (18) and wherein the antenna structure (14) is arranged in or near the opening (18). 
In the same field of endeavor, Schleef discloses wherein the side (19) comprises an opening (18) and wherein the antenna structure (14) is arranged in or near the opening (18) (reads on Col. 7 Lines 9-39 and Fig. 1-4, The electronics assembly board 103 of the wireless gateway device 102 can include chipset electronics and radios 10 (e.g., radios 204A, 204B, 204C, 204D) connected to one or more antenna launch points 206A, 206B, 206C, 206D, and configured to facilitate a desired type of communications).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing and imaging mechanism of Alalusi and Ghasr in order to have incorporated the communication assembly mechanism, as disclosed by Schleef, into the radio frequency sensing and imaging mechanism of Alalusi and Ghasr since these mechanisms are directed to radio frequency communication assembly mechanisms and by incorporating the teachings of Schleef into Alalusi and Ghasr would produce a mechanism for providing a housing 106 that includes one or more antenna elements such as antenna 

Regarding dependent claim(s) 4, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Although, Alalusi further discloses a sensing apparatus 102 that the sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing, (see Para 0054 and Fig. 1). 
However, the combination of Alalusi and Ghasr does not appears to specifically disclose wherein the housing (12) is formed cylindrically and the antenna structure (14) is applied to a board (40) which extends along a longitudinal axis (L) of the cylindrically formed housing (12) within the housing (12). 
In the same field of endeavor, Schleef discloses wherein the housing (12) is formed cylindrically and the antenna structure (14) is applied to a board (40) which extends along a longitudinal axis (L) of the cylindrically formed housing (12) within the housing (12) (reads on Col. 7 & 8 Lines 9-39 & 23-40 and Fig. 1-4, The electronics assembly board 103 of the wireless gateway device 102 can include chipset electronics and radios 10 (e.g., radios 204A, 204B, 204C, 204D) connected to one or more antenna launch points 206A, 206B, 206C, 206D, and configured to facilitate a desired type of communications). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing and imaging mechanism of Alalusi and Ghasr in order to have incorporated the communication assembly mechanism, as disclosed by Schleef, into the radio frequency 

Regarding dependent claim(s) 5, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Although, Alalusi discloses a sensing apparatus 102 that the sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing, (see Para 0054 and Fig. 1). 
However, the combination of Alalusi and Ghasr does not appears to specifically disclose wherein the housing (12) is formed cylindrically and the antenna structure (14) is applied to a board (44) which extends perpendicular to a longitudinal axis (L) of the cylindrically formed housing (22) in the region of the side (19) of the housing (22), in particular of the opening (18). 
In the same field of endeavor, Schleef discloses wherein the housing (12) is formed cylindrically and the antenna structure (14) is applied to a board (44) which extends perpendicular to a longitudinal axis (L) of the cylindrically formed housing (22) in the region of the side (19) of the housing (22), in particular of the opening (18) (reads on Col. 7 & 8 Lines 9-39 & 23-40 and Fig. 1-4, The electronics assembly board 103 of the wireless gateway device 102 can include chipset electronics and radios 10 (e.g., radios 204A, 204B, 204C, 204D) connected to one or more antenna launch points 206A, 206B, 206C, 206D, and configured to facilitate a desired type of communications).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing and imaging mechanism of Alalusi and Ghasr in order to have incorporated the communication assembly mechanism, as disclosed by Schleef, into the radio frequency sensing and imaging mechanism of Alalusi and Ghasr since these mechanisms are directed to radio frequency communication assembly mechanisms and by incorporating the teachings of Schleef into Alalusi and Ghasr would produce a mechanism for providing a housing 106 that includes one or more antenna elements such as antenna elements 104A, 104B, 104C, 104D shown in FIG. 1, as disclosed by Schleef, (see Col. 6 Lines 1-37 and Fig. 1).

Regarding dependent claim(s) 6, the combination of Alalusi, Ghasr and Schleef discloses the sensor as in claims 1-2. Schleef further discloses wherein the opening (18) is closed with a closure cap (42) made of plastic (reads on Col. 9 Lines 21-34 and Fig. 1-4 & 6, as shown, in some embodiments, covers 604A, 604B, 604C, 604D can be provided over one or more of (or over each of) the respective elements 104A, 104B, 104C, 104D of the antenna. The covers 604A, 604B, 604C, 604D can be formed of plastic or other non-conductive material to facilitate functionality of the antenna in some embodiments).

Regarding dependent claim(s) 7, the combination of Alalusi, Ghasr and Schleef discloses the sensor as in claims 1-2. Schleef further discloses wherein the opening (18) is closed by means of a closure cap (42) made of plastic, in which the antenna structure (14) is incorporated or onto which the antenna structure (14) is applied, wherein the antenna structure (14) extends substantially perpendicular to a longitudinal axis (L) of the cylindrically formed housing (22) (reads on Col. 7 & 9 Lines 9-39 & 21-34 and Fig. 1-4 & 6, as shown, in some embodiments, covers 604A, 604B, 604C, 604D can be provided over one or more of (or over each of) the respective elements 104A, 104B, 104C, 104D of the antenna. The covers 604A, 604B, 604C, 604D can be formed of plastic or other non-conductive material to facilitate functionality of the antenna in some embodiments. The electronics assembly board 103 of the wireless gateway device 102 can include chipset electronics and radios 10 (e.g., radios 204A, 204B, 204C, 204D) connected to one or more antenna launch points 206A). 

Regarding dependent claim(s) 8, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. Although, Alalusi discloses a sensing apparatus 102 that the sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing, (see Para 0054 and Fig. 1). 
However, the combination of Alalusi and Ghasr does not appears to specifically disclose wherein the housing (12) is formed to be cuboid-shaped and the side (19) corresponds to a, preferably largest, side of the housing (22) or wherein the housing (12) is formed to be cube-shaped and the side (19) corresponds to one of the sides of the housing (12). 
(reads on Col. 8 Lines 23-40 and Fig. 5 & 7, in FIG. 4, housing 106 has a circular profile while housing 106 of FIG. 5 has a square profile).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing and imaging mechanism of Alalusi and Ghasr in order to have incorporated the communication assembly mechanism, as disclosed by Schleef, into the radio frequency sensing and imaging mechanism of Alalusi and Ghasr since these mechanisms are directed to radio frequency communication assembly mechanisms and by incorporating the teachings of Schleef into Alalusi and Ghasr would produce a mechanism for providing a housing 106 that includes one or more antenna elements such as antenna elements 104A, 104B, 104C, 104D shown in FIG. 1, as disclosed by Schleef, (see Col. 6 Lines 1-37 and Fig. 1).

Regarding dependent claim(s) 9, the combination of Alalusi, Ghasr and Schleef discloses the sensor as in claims 1 and 8. Schleef further discloses wherein the antenna structure (14) is applied to a board (44) which extends along the side (19), in particular the opening (18), or wherein the opening (18) is closed with a closure cap (42) made of plastic, into which the antenna structure (14) is incorporated or onto which the antenna structure (14) is applied (reads on Col. 7, 8 & 9 Lines 9-39, 23-40 & 21-34 and Fig. 5 & 7, in FIG. 4, housing 106 has a circular profile while housing 106 of FIG. 5 has a square profile. As shown, in some embodiments, covers 604A, 604B, 604C, 604D can be provided over one or more of (or over each of) the respective elements 104A, 104B, 104C, 104D of the antenna. The covers 604A, 604B, 604C, 604D can be formed of plastic or other non-conductive material to facilitate functionality of the antenna in some embodiments. The electronics assembly board 103 of the wireless gateway device 102 can include chipset electronics and radios 10 (e.g., radios 204A, 204B, 204C, 204D) connected to one or more antenna launch points 206A). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alalusi (US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (US 2014/0125516 A1, hereinafter Ghasr) in view of Schleef et al. (US 10, 305,198 B2, hereinafter Schleef) and further in view of Gow et al. (US 2012/0229324 A1, hereinafter Gow). 

Regarding dependent claim(s) 10, the combination of Alalusi, Ghasr and Schleef discloses the sensor as in claims 1 and 4. Although, Alalusi discloses a sensing apparatus 102 that the sensing assembly 102 may be enclosed in a single enclosure 1602, such as an outer housing, (see Para 0054 and Fig. 1). 
However, the combination of Alalusi, Ghasr and Schleef does not appears to specifically disclose wherein a face (47) of the board (44) or of the closure cap (42), which is free from the antenna structure (14), is provided with an absorbent material (48). 
(reads on Para 0036 and Fig. 1, the interior of housing 11 may be coated with microwave-absorbent material to prevent reflection of radiation within the housing 11 to detector 14).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing and imaging assembly mechanism of Alalusi, Ghasr and Schleef in order to have incorporated the absorbent material housing coating mechanism, as disclosed by Gow, into the radio frequency sensing and imaging assembly mechanism of Alalusi, Ghasr and Schleef since these mechanisms are directed to radio frequency communication assembly mechanisms and by incorporating the teachings of Gow into Alalusi, Ghasr and Schleef would produce a mechanism for providing a signal indicating movement within a defined space when such movement occurs, as disclosed by Gow, (see Abstract and Fig. 1). 

Claim(s) 15 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alalusi (US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (US 2014/0125516 A1, hereinafter Ghasr) and further in view Cho et al. (US 2020/0011971 A1, hereinafter Cho). 

Regarding dependent claim(s) 15, the combination of Alalusi and Ghasr discloses the sensor as in claim 1. However, the combination of Alalusi and Ghasr does 
In the same field of endeavor, Cho discloses wherein the sensor electronics (16) are set up to map the measured reflection factor ([’) to a further reflection factor (Tg) by means of a self-learning mapping (A) and to determine the distance (1) from the further reflection factor (Tra) (reads on Para 0026-0032 and Fig. 1-2, the distance measuring apparatus 110 analyzes a feature of the target obstacle 130 by using a single radar signal received by being reflected from the target object 140, and calculates a distance from the radar signal transmitting and receiving unit 120 to the target object 140 by reflecting the analysis result. The distance measuring apparatus 110 uses a machine learning result to estimate a permittivity and a thickness of the target obstacle 130). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the radio frequency sensing and imaging mechanism of Alalusi and Ghasr in order to have incorporated the distance measuring mechanism, as disclosed by Cho, into the radio frequency sensing and imaging mechanism of Alalusi and Ghasr since these mechanisms are directed to object target detection radar system and distance measuring signal processing mechanisms and by incorporating the teachings of Cho into Alalusi and Ghasr would produce a mechanism for measuring a distance to a target object by using a radar signal, as disclosed by Cho, (see Abstract). 

Regarding dependent claim 23, claim 23 is method claims that correspond to the sensor of dependent claim 15. Therefore, claim 23 is rejected for at least the same reasons as sensor of dependent claim 15. 

Claim(s) 16-17 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alalusi (US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (US 2014/0125516 A1, hereinafter Ghasr) in view Cho et al. (US 2020/0011971 A1, hereinafter Cho) and further in view of Iida et al. (US 2019/0170856 A1, hereinafter Iida). 

Regarding dependent claim(s) 16, the combination of Alalusi, Ghasr and Cho discloses the sensor as in claims 1 and 15. However, the combination of Alalusi, Ghasr and Cho does not appear to specifically disclose wherein the self-learning mapping (A) additionally maps the measured reflection factor (T'’) to a signal (U,(2)) which is proportional to the distance (1) and wherein the sensor electronics (16) are set up to select a phase interval (n) from the mapped signal (U;(1)) for determining the distance (1). 
In the same field of endeavor, Iida discloses wherein the self-learning mapping (A) additionally maps the measured reflection factor (T'’) to a signal (U,(2)) which is proportional to the distance (1) (reads on  ) and wherein the sensor electronics (16) are set up to select a phase interval (n) from the mapped signal (U;(1)) for determining the distance (1) (reads on Para 0032-0034, a beat signal of the frequency proportional to the distance to the target occurs. The echo signal received by the receiving antenna is multiplied by the local signal in the mixer to produce a beat signal. The beat signal is sent to the FMCW radar signal processor and is used for ranging the distance to the target). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the distance measuring and object representation mechanism of Alalusi, Ghasr and Cho in order to have incorporated the distance measuring mechanism, as disclosed by Iida, into the distance measuring and object representation mechanism of Alalusi, Ghasr and Cho since these mechanisms are directed to object target detection radar system and distance measuring signal processing mechanisms and by incorporating the teachings of Iida into Alalusi, Ghasr and Cho would produce a mechanism for recognizing the distance to the target by getting to know the frequency fb of the beat signal, as disclosed by Iida, (see Para 0035). 

Regarding dependent claim(s) 17, the combination of Alalusi, Ghasr, Cho and Iida discloses the sensor as in claims 1 and 15-16. Iida further discloses wherein the sensor electronics (16) are set up to determine the distance (1) from a phase of the further reflection factor (Tg) using the selected phase interval (n) (reads on Para 0035, 0060, the FMCW radar device is capable of recognizing the distance to the target by getting to know the frequency fb of the beat signal. a phase difference between the local signal and the echo signal becomes the phase of the beat signal as expressed in Formula (5). a beat signal memory 111. The beat signal memory 111 temporarily stores a beat signal used to calculate the distance between the FMCW radar device 100 and the target 10). 

Regarding dependent claims 24-25, claims 24-25 are method claims that correspond to the sensor of dependent claims 16-17. Therefore, claims 24-25 are rejected for at least the same reasons as sensor of dependent claims 16-17. 

Claim(s) 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alalusi (US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (US 2014/0125516 A1, hereinafter Ghasr) in view Cho et al. (US 2020/0011971 A1, hereinafter Cho) and further in view of Cohen et al. (US 2018/0341000 A1, hereinafter Cohen). 

Regarding dependent claim(s) 18, the combination of Alalusi, Ghasr and Cho discloses the sensor as in claims 1 and 15. However, the combination of Alalusi, Ghasr and Cho does not appear to specifically disclose wherein the object (22) is non-conductive or poorly conductive, wherein the sensor electronics (16) are set up to adjust the further reflection factor (7g) by a reflection factor (I'rg +e) of the object (22) and determine the distance (1) from the adjusted reflection factor (Tra,,.,). 
In the same field of endeavor, Cohen discloses wherein the object (22) is non-conductive or poorly conductive, wherein the sensor electronics (16) are set up to adjust the further reflection factor (7g) by a reflection factor (I'rg +e) of the object (22) and determine the distance (1) from the adjusted reflection factor (Tra,,.,) (reads on Para 0023 & 0057 and Fig. 1 & 8, the object 140 may include any kind of object. A conducting object (e.g. a power line) as well as a non-conducting object (an isolator). transmitting 802 a first radio frequency signal by a first transceiver and transmitting 804, by a second transceiver, a second radio frequency signal in response to receiving the first radio frequency signal. Additionally, the method 800 comprises determining (calculating) 806 the distance to the object based on a transmission time of the first radio frequency signal and a reception time, at the first transceiver, of a reflected component of the second radio frequency signal that is reflected by the object).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the distance measuring and object representation mechanism of Alalusi, Ghasr and Cho in order to have incorporated the distance measuring mechanism, as disclosed by Cohen, into the distance measuring and object representation mechanism of Alalusi, Ghasr and Cho since these mechanisms are directed to object target detection radar system and distance measuring signal processing mechanisms and by incorporating the teachings of Cohen into Alalusi, Ghasr and Cho would produce a mechanism for determining a distance to an object, as disclosed by Cohen, (see Abstract). 

Regarding dependent claim 26, claim 26 is method claims that correspond to the sensor of dependent claim 18. Therefore, claim 26 is rejected for at least the same reasons as sensor of dependent claim 18. 

Response to Arguments


Regarding independent claim 1, the Applicant(s) alleges that Alalusi (Pub. No. US 2012/0212366 A1, hereinafter Alalusi) does not disclose or suggest “…wherein the sensor electronics (16) are set up to measure a complex voltage (Ur), which is indicative of the received reflection wave (24) and to determine a measured reflection factor (t) based on the measured complex voltage (Ur), wherein the measured reflection factor (t) is additionally determined based on a reflection factor (Tj,) which is indicative of a transition from the antenna structure (14) into a free space (23)…”, as has been amended to the claim. 
Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as being unpatentable over Alalusi (Pub. No. US 2012/0212366 A1, hereinafter Alalusi) in view of Ghasr et al. (Pub. No. US 2014/0125516 A1, hereinafter Ghasr). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. 
Similar arguments have been presented for claims 20 and 29 and thus, Applicant’s arguments are not persuasive for the same reasons. 
Applicant(s) states that dependent claims 2-12, 15-19 and 23-27 recite all the limitations of the independent claims 1 and 20, and thus, are allowable in view of the remarks set forth regarding independent claims 1 and 20. However, as discussed above, Alalusi in view of Ghasr are considered to teach claims 1, 20 and 27. Consequently, dependent claims 2-12, 15-19 and 23-27 are rejected. 


Contrary to Applicant’s arguments, Ghasr discloses a detector 39 that provides an output signal that represents a real-valued signal proportional to an in-phase component of the reflected signal from the object and includes a diode whose output voltage is determined according to the following equation (1), (see Para 0028 and Equation 1). Ghasr further discloses that microwave three-dimensional (3D) imaging methods that use synthetic aperture radar (SAR) imaging techniques typically require a coherent vector (e.g., magnitude and phase) measurement obtained over a 2D surface, (see Para 0001-0004). 
Thus, it should be understood by a person of ordinary skill in the art that Ghasr provides an exponential form equation, as provided in Equation (1), to calculate the complex voltage numbers representing the real-value signal proportional to an in-phase component of the reflected signal from the object, as disclosed by Ghasr, (see Para 0028 & Equation 1). Consequently, and given the broadest, most reasonable interpretation of the claim language, Alalusi in view of Ghasr are considered to teach claims 1, 20 and 27.

Examiner’s Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified 

Conclusion
The following list of prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 4,721,901 (Ashley) discloses a reflection coefficient phase angle measurement apparatus includes a voltage controlled phase shifter coupled to phase shift a sample of one of the signals incident to and reflected from a waveguide termination, (see Abstract). 

US 2014/0354173 A1 (Matsuno) discloses an input reflection coefficient calculator that computes: (a) sets of an estimated forward wave voltage and an estimated reflected wave voltage at the input port based on the computed forward wave voltage and the computed reflected wave voltage at the output port and also on the sets of T-parameters, (see Para 0019). 

US 2018/0159222 A1 (Backes et al.) discloses a magnitude and angle of a reflection coefficient associated with the RF signal reflected from the output, (see Para 0004, 0059 & 0061-0062). 

CN 110808724 A discloses a detection unit (20) for detecting the voltage of the
transmitted signal and the voltage of the reflected signal reflected by the antenna and a reflection coefficient amplitude value and a reflection coefficient phase value is calculated and obtained according to the transmitted signal voltage and the reflected signal voltage, (see Abstract). 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this Office action, support to be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/HUGO MOLINA/
Primary Examiner, Art Unit 3648